REQUESTED BY: Mr. Terry L. Carlson, Executive Director
You have requested our counsel in regard to whether or not the State Electrical Division has the authority to inspect a new hanger constructed by an Airport Authority on the Airport Authority property. Neb.Rev.Stat. § 82-2124, provides that:
All electrical installations in commercial or industrial buildings, including installations both inside and outside of the buildings, buildings designated for public-use, and any installations at the request-of the owner shall be subject to inspection as provided in sections 81-2101 to 81-2145. (Emphasis supplied).
Thus the Legislature grants initial authority to the State Electrical board to inspect all commercial and industrial electrical installations in the State. The Legislature provides an exception for certain political subdivisions that adopt electrical wiring standards and provide for inspections to enforce the standards. Neb.Rev.Stat. §81-2125 (Reissue 1987).
Your question involves electrical installation in a commercial or industrial building which may be within the boundaries of an Airport Authority, which is a political subdivision pursuant to Neb.Rev.Stat. §§ 3-501(1), 3-502 and 3-611. The opinion request further states that the Airport Authority in question has not adopted electrical wiring standards nor does it provide for inspections to enforce such standards. It is unclear from your request whether the Airport Authority building exists within any municipal boundaries. However, our investigation has determined that neither the municipalities of Stuart or Atkinson has adopted any electrical standards or inspection procedures. Therefore, the question of any applicable electrical code set forth by the city which might preclude the jurisdiction of the State Electrical Board need not be reached at this time.
Due to the absence of any adopted electrical standards and inspections, the Airport Authority in question does not qualify as an exempt political subdivision as provided for in Neb.Rev.Stat. §81-2125. It is therefore subject to inspection by the State Electrical Division pursuant to Neb.Rev.Stat. § 81-2124.
Respectfully Submitted,
                                              DON STENBERG Attorney General